                                                            I
~·   ..   .,..    I   J


                 AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I of!   j {tJ
                                                       UNITED STATES DISTRICT COURT
                                                                SOUTHERN DISTRICT OF CALIFORNIA

                                      United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                       v.                                    (For Offenses Committed On or After November l, 1987)


                                          Alicia Martinez-Soto                               Case Number: 3:19-mj-23275

                                                                                            Craig: Joseoh .. f>ff -
                                                                                            Defendant's Attorn IY


                 REGISTRATION NO. 8818 9298
                                                                                                                           Fil fD] ,mn,,   mfi,.,


                 THE DEFENDANT:                                                                                       '      AUG 14 2019
                  12:1 pleaded guilty to count(s) 1 of Complaint                                                      a-.--.. . . ._
                  •       was found guilty to count(s)                                                             ~L~fl_i{ US Ui~'HfllC"i COURT
                                                                                                               i30UTHl,HN UiGTRICT CF CALIF"f"".
                          after a plea of not guilty.
                                                                                                                           ·-
                          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                      ,,~~----l2,t~ Pl. JTY

                 Title & Section                      Nature of Offense                                                        Count Number(s)
                 8:1325                               ILLEGAL ENTRY (Misdemeanor)                                              1

                  •       The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                  •       Count(s) - - - - - - - - - - - - - ~ - - - - dismissed on the motion of the United States.

                                                             IMPRISONMENT
                        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                 imprisoned for a term of:

                                                )6\TIME SERVED                            • ________ days
                  12:1 Assessment: $10 WAIVED                     12:1 Fine: WAIVED
                  12:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                 the defendant's possession at the time of arrest upon their deportation or removal.
                  •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                          Wednesday, August 14, 2019
                                                                                          Date of Imposition of Sentence

                                    I ·)/,-y:.r/'./
                 Received         (}j'>:11.:;.
                               ---------
                               DUSM
                                           -~~-
                                                                                          lllili.ik~OCK
                                                                                          UNITED STATES MAGISTRATE JUDGE


                 Clerk's Office Copy                                                                                                       3:19-mj-23275
